FILED
                           NOT FOR PUBLICATION                             OCT 11 2013

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


TREVOR RYAN,                                     No. 12-35462

              Petitioner - Appellant,            D.C. No. 3:11-cv-00448-MO

  v.
                                                 MEMORANDUM*
JEFFREY THOMAS,

              Respondent - Appellee.


                   Appeal from the United States District Court
                            for the District of Oregon
                   Michael W. Mosman, District Judge, Presiding

                            Submitted October 9, 2013**
                                Portland, Oregon

Before: SILVERMAN, W. FLETCHER, and CALLAHAN, Circuit Judges.

       Trevor Ryan appeals from the district court’s denial of his 42 U.S.C.

§ 2241 petition for writ of habeas corpus on his claim that the Bureau of Prisons

improperly denied him eligibility for early release under 18 U.S.C. § 3621(e)(2).


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction pursuant to 28 U.S.C. §§ 1291 and 2253. We review de novo

the denial of a § 2241 petition, see Bowen v. Hood, 202 F.3d 1211, 1218 (9th Cir.

2000), and we affirm.

       The district court correctly held that the BOP did not violate retroactivity

principles by applying its March 16, 2009 regulations in determining that Ryan

was ineligible for a § 3621 early release incentive. Because Ryan had not received

notification of his eligibility before the effective date of the regulations, he had no

settled expectation of early release and his retroactivity argument fails. See

Furguiel v. Benov, 155 F.3d 1046, 1049 (9th Cir. 1998) (“[A] prisoner’s

expectation of early release may only arise when the BOP makes a lawful

determination of the prisoner’s eligibility and then informs the prisoner of such

eligibility . . . . In order to urge a retroactivity argument, a prisoner’s notice of

early release must have accrued prior to the promulgation of [the regulations].”

(emphasis omitted)).

       AFFIRMED.